Case 2:19-cv-12026-GAD-EAS ECF No.1 filed 07/09/19 PagelD.l Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

PATRICE FORCE,
Plaintiff,
Case Number

V.

HL MOTOR GROUP, INC. and VFS CANADA,
INC.,

Defendants.
NOTICE OF REMOVAL

Defendants, HL Motor Group, Inc. (“HL Motor”) and VFS Canada, Inc. (“VFS”), by
their attorneys Sanchez Daniels & Hoffman LLP, pursuant to 28 U.S.C. §§ 1332(a) and 1441(b),
hereby removes this action from the Circuit Court of Michigan, County of Jackson, to the United
States District Court for the Southern District of Michigan. As grounds for this removal, HL
Motor and VFS state as follows:

l, On May 16, 2019, plaintiff initiated this action by filing a Complaint in the
Circuit Court of Michigan, County of Jackson, entitled Patrice Force v. HL Motor Group, Inc.
and VFS Canada, Inc. (Case No. 19-1427-NI38). (See Summons and Complaint attached as
Group Exhibit 1). Plaintiff alleges that she suffered severe personal injuries resulting from a
motor vehicle accident caused by the defendants. (/d.).

2, The Complaint further alleges that: plaintiff resides “in the City of Jackson,
County of Jackson, State of Michigan” (/d. at 1, 41); HL Motor “is located in Richmond Hill,
Ontario, Canada” (/d. at 1, 92); and, VFS “is located in Aurora, Ontario, Canada” (/d. at 1, 93).

3. HL Motor is a corporation duly organized and existing under the laws of the
Ontario, Canada, with its principal place of business also in Ontario, Canada.

4, VFS is a corporation duly organized and existing under the laws of the Ontario,

Canada, with its principal place of business also in Ontario, Canada.
Case 2:19-cv-12026-GAD-EAS ECF No.1 filed 07/09/19 PagelD.2 Page 2 of 3

5. On June 13, 2019, HL Motor and VFS were served with the plaintiff's Complaint.

6. Plaintiff's Complaint generally alleges more than $75,000.00 in damages,
exclusive of costs and interest. Specifically, plaintiff alleged that she “suffered serious and
permanent injuries, including but not limited to injuries to her head, neck, and other painful and
debilitating injuries throughout her body that all constitute serious impairments of important
body functions that have affected her ability to lead her everyday normal life.” (See Complaint
at §726).

7. By reason of the foregoing, this Court has original jurisdiction over this action
pursuant to 28 U.S.C. § 1332(a). There is complete diversity of citizenship, and the amount in
controversy exceeds $75,000.00, exclusive of costs and interest. Removal of the state court
action to this Court is therefore appropriate under 28 U.S.C. § 1441(b).

8. Removal of this action is timely under 28 U.S.C. § 1446(b) because this Notice of
Removal was filed within thirty days after receipt by the defendants, through service or
otherwise, of a copy of the pleading, motion, order or other paper from which it may first be
ascertained that the case is one which is or has become removable. Moreover, this Notice of
Removal was filed within one year after commencement of the action.

9. Pursuant to 28 U.S.C. § 1446(a), defendants have attached copies of all the
processes, pleadings and orders purportedly served upon them in the state court action. (See
Exhibit 1).

10.‘ Pursuant to 28 U.S.C. § 1446(d), contemporaneous with this filing, defendants are
serving a copy of this Notice of Removal upon plaintiff and filing a copy with the Clerk of the
Circuit Court of Michigan, County of Jackson.

11. Defendants reserve the right to supplement this Notice of Removal and/or to

present additional arguments in support of their entitlement to removal.
Case 2:19-cv-12026-GAD-EAS ECF No.1 filed 07/09/19 PagelD.3 Page 3 of 3

12. Removal is hereby effected without waiver of any challenges that defendants may
have to personal jurisdiction, venue or service of process. Further, no admission of fact, law or

liability is intended by this Notice of Removal, and all defenses, affirmative defenses and

motions are hereby reserved.

WHEREFORE, Defendants, HL Motor Group, Inc. and VFS Canada, Inc., hereby give
notice of the removal of the above-referenced action now pending in the Circuit Court of
Michigan, County of Jackson, to the United States District Court for the Southern District of
Michigan,

Respectfully submitted,

HL Motor Group, Inc. and VFS Canada,
Inc.,

By:/s/ Andrew P. Rice
One of Their Attorneys

Andrew P. Rice, Michigan Bar Number: P79302
Sanchez Daniels & Hoffman LLP

333 W. Wacker Drive

Suite 500

Chicago, Illinois 60606

(312) 641-3004 facsimile

arice@sanchezdh.com
Date: July 9, 2019

Attorneys for Defendants

ARU 76284
